Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 22, 2016

                                            No. 04-16-00594-CR

                                        IN RE Francisco MEDINA

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On September 19, 2016, Relator filed a petition for writ of mandamus. This court is of
the opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than October 6, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on September 22, 2016.



                                                        PER CURIAM




           ATTESTED TO: ______________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause Number 5625 and 5626, styled State of Texas v. Francisco Medina, pending in
the 216th Judicial District Court, Kendall County, Texas, the Honorable N. Keith Williams presiding.